DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s response filed on January 14, 2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated January 14, 2022, Examiner withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous claim rejections under 35 U.S.C. 101 for claims 4, 11, and 18; maintains the previous rejections under 35 U.S.C. 101 for claims 1-3, 5-10, 12-17, and 19-20; withdraws the previous prior art rejections for claims 4, 11, and 18; and maintains the prior art rejections for claims 1-3, 5-10, 12-17, and 19-20.

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the claims are (1) not directed to an abstract idea; and (2) are further integrated into a practical application; see Response at p. 10. More specifically, Applicant argues that the claims are not directed to a “mental process,” because the human mind is see Response at p. 11. Examiner respectfully disagrees. The data collected and processed is not required to be large. A person is capable of collecting information about the area as he/she moves along a path. The person may recognize locations (i.e., map data) and may recognize map elements such as round-a-bouts and four-way stops along a route. Furthermore, the person is capable of separating the interpreted information into subcategories for portions relating to different map elements such as a straight-away, portions relating to an intersection, and portions relating to a round-a-bout. The radiuses of each data point may be related to the distance a person may see at any given point in time. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that the claims relate most to SiRF Tech in which SiRF claimed a method requiring an absolute time of reception for satellite signals and required estimating a distance between the GPS and a plurality of satellites; see Response at 11. Those kinds of limitations would not be feasible to perform in a person’s mind. In contrast, the present application does not require timestamps—let alone absolute time timestamps, does not require estimating distances spanning outside the atmosphere, and does not require mass calculations to be performed in an instant. Instead, the present application merely requires (1) the collection of “a plurality of probe data points” which may be as few as, for example, three; (2) establishing radii which do not require any particular size and may be as small as, for example, 10’; and (3) map data which can be considered any data relating to relative position/orientation. None of SiRF and can be performed in the human mind, they are considered abstract ideas which may be performed by the human mind. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that the claims recite additional elements that integrate the exception into a practical application and quote [0064] of the present specification for support; see Response at p. 12-13. While Examiner is persuaded that claims 4, 11, and 18 integrate the exception into a practical application as described by Applicant, Examiner notes that the rest of the claims, as drafted do not amount to significantly more than the abstract idea, because they do not include the filtering limitations which improve the processing capabilities of the computer. If the independent claims were amended to include the limitations found in claims 4, 11, and 18, respectively, the claims would overcome the current 35 U.S.C. 101 rejections.   

Applicant argues the claims amount to significantly more than an abstract idea, because the efficiencies gained through reducing the processing requirements and the real-time low latency path generation is useful for a variety of applications; see Response at p. 14. As explained above, Examiner would agree with Applicant if the independent claims recited such limitations. However, the present claims do not recite the specificity needed to make such assertions. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant’s remaining arguments regarding the 35 U.S.C. 101 rejections are essentially the same as those addressed above and are unpersuasive for at least the same reasoning. Therefore, Examiner maintains the corresponding rejections.

Applicant argues that Duan does not explicitly teach map matching of probe data points to one or more road segments based on correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points; see Response at p. 17. Examiner respectfully disagrees. At least [0078] of Duan discusses connecting guide points (i.e., probe data points) to road segments (i.e., map data) such as roundabouts, overpasses, etc. Such a connection is all that is needed to teach the claimed limitation. Examiner notes that map elements may be any elements associated with position, location, landmarks, or other orientation-related data and that a correspondence may be any kind of connection between the probe data points and the map elements. Because Duan does teach at least a correspondence between map elements and probe data points, examiner is unpersuaded by Applicant’s arguments and maintains the corresponding rejections. 

Applicant’s remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 8 is directed toward an apparatus, and claim 15 is directed to a non-transitory computer program product. Therefore, each of the independent claims 1, 8, and 15 along with the corresponding dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 8, and 15 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: receiving a plurality of probe data points, the plurality of probe data points received from a probe apparatus comprising one or more sensors, wherein the plurality of probe data points comprise location information associated with the probe apparatus and time information associated with the location information (a person is capable of observing location surroundings while traveling and may occasionally take note of different locations/positions/etc.); 
establishing locations of the plurality of probe data points of the probe apparatus temporally sequenced along a path (a person may take mental note of locations over time while traveling along a path); 
establishing radiuses around the plurality of probe data points (a person may mentally establish a radius, such as one indicating a viewable distance by the person); 
identifying, from map data, map elements found within the radiuses (a person may mentally note map elements such as roads, road segments, cross-sections, buildings, signs, etc.); 
filtering the plurality of probe data points to obtain a subset of probe data points (a person may mentally think about all of the points he or she has mentally noted around a specific building or on a certain road); 
establishing correspondences between the map elements found within the radiuses of probe data points of the subset of probe data points (a person may mentally note at least one map element corresponding with at least the mentally noted subset of points); 
map matching the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points (a person may recognize that certain map elements noted at different points in time correspond to certain road segments and may mentally sort/organize the information accordingly); and 
generating a path of the probe apparatus along the one or more road segments (a person may mentally note and think about a path along the road segments).


Under Step 2A, Prong One, independent claims 1, 8, and 15 recite, in part, a method, an apparatus, and a non-transitory computer program product. Other than reciting a probe apparatus, one or more sensors, a computer program product, a non-transitory computer-readable storage medium, and processing circuitry, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 8, and 15 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 8, and 15 recite the additional elements of a probe apparatus, one or more sensors, a computer program product, a non-

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 8, and 15 are not patent eligible. 

Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0033292 (hereinafter, “Duan”). 

Regarding claim 1, Duan discloses a method comprising: 
receiving a plurality of probe data points, the plurality of probe data points received from a probe apparatus comprising one or more sensors, wherein the plurality of probe data points comprise location information associated with the probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus)); 
establishing locations of the plurality of probe data points of the probe apparatus temporally sequenced along a path (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined); 
establishing radiuses around the plurality of probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area); 
identifying, from map data, map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); 
filtering the plurality of probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route); 
establishing correspondences between the map elements found within the radiuses of probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); 
map matching the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); and
generating a path of the probe apparatus along the one or more road segments (see at least [0078] and the application generally; the route (i.e., path) of guide points (i.e., probe points) collected by the apparatus (i.e., probe apparatus) is generated for one or more road segments).

Regarding claim 2, Duan discloses all of the limitations of claim 1. Additionally, Duan discloses wherein establishing the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
Identifying the map elements within a radius of a respective probe data point of the subset of probe data points that match the map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 3, Duan discloses all of the limitations of claim 2. Additionally, Duan discloses wherein map matching the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
map matching a first probe data point to a first map element in response to the first map element being an only map element common between a radius of the first probe data point and a radius of a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 5, Duan discloses all of the limitations of claim 1. Additionally, Duan discloses after filtering the probe data points: 
establishing one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and 
subdividing the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 6, Duan discloses all of the limitations of claim 5. Additionally, Duan discloses wherein establishing one or more probe data points as breakpoints comprises: 
identifying probe data points that meet at least one criterion for establishing a breakpoint, wherein the at least one criterion comprises, for a probe data point, at least one of: 
only a single map element within a radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point); 
no map elements within the radius of the probe data point; or 
no map elements in common with a next sequential probe data point.

Regarding claim 7, Duan discloses all of the limitations of claim 5. Additionally, Duan discloses wherein map matching the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
map matching the subset divisions of probe data points in parallel with one another to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset division of probe data points (see at least Fig. 2 and [0029]; where there is a two-way traffic route (i.e., parallel routes), the two or more lanes are separated into two different road segments and the correspondence of each point is associated with one of the two road segments and matched accordingly).

Regarding claim 8, Duan discloses an apparatus comprising processing circuitry and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processing circuitry, cause the apparatus to at least (see at least [0094]-[0098]): 
receive a plurality of probe data points, the plurality of probe data points received from a probe apparatus comprising one or more sensors, wherein the plurality of probe data points comprise location information associated with the probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus));  
establish locations of the plurality of probe data points temporally sequenced along a path (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined);  
establish radiuses around the plurality of probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area);
identify, from map data, map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements));  
filter the plurality of probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route);  
establish correspondences between the map elements found within the radiuses of probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); 
map match the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); and
generate a path of the probe apparatus along the one or more road segments (see at least [0078] and the application generally; the route (i.e., path) of guide points (i.e., probe points) collected by the apparatus (i.e., probe apparatus) is generated for one or more road segments).

Regarding claim 9, Duan discloses all of the limitations of claim 8. Additionally, Duan discloses wherein causing the apparatus to establish the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
identify the map elements within a radius of a respective probe data point of the subset of probe data points that match the map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 10, Duan discloses all of the limitations of claim 9. Additionally, Duan discloses wherein causing the apparatus to map match the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
map match a first probe data point to a first map element in response to the first map element being an only map element common between a radius of the first probe data point and a radius of a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 12, Duan discloses all of the limitations of claim 8. Additionally, Duan discloses after filtering the probe data points, causing the apparatus to: 
establish one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and
subdivide the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 13, Duan discloses all of the limitations of claim 12. Additionally, Duan discloses wherein causing the apparatus to establish one or more probe data points as breakpoints comprises causing the apparatus to: 
identify probe data points that meet at least one criterion for establishing a breakpoint, wherein the at least one criterion comprises, for a probe data point, at least one of: 
only a single map element within the radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point);
no map elements within the radius of the probe data point; or 
no map elements in common with a next sequential probe data point.

Regarding claim 14, Duan discloses all of the limitations of claim 12. Additionally, Duan discloses wherein causing the apparatus to map match the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
map match the subset divisions of probe data points in parallel with one another to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset division of probe data points (see at least Fig. 2 and [0029]; where there is a two-way traffic route (i.e., parallel routes), the two or more lanes are separated into two different road segments and the correspondence of each point is associated with one of the two road segments and matched accordingly).

Regarding claim 15, Duan discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to (see at least [0094]-[0098]): 
receive a plurality of probe data points, the plurality of probe data points received from a probe apparatus comprising one or more sensors and being onboard a vehicle, wherein the plurality of probe data points comprise location information associated with the probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus));
establish locations of the plurality of probe data points temporally sequenced along a path (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined); 
establish radiuses around the plurality of probe data points (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined);  
establish radiuses around the plurality of probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area);
identify, from map data, map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements));  
filter the plurality of probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route);  
establish correspondences between the map elements found within the radiuses of probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements));
map match the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); and
generate a path of the probe apparatus along the one or more road segments (see at least [0078] and the application generally; the route (i.e., path) of guide points (i.e., probe points) collected by the apparatus (i.e., probe apparatus) is generated for one or more road segments).

Regarding claim 16, Duan discloses all of the limitations of claim 15. Additionally, Duan discloses wherein the program code instructions to establish the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises program code instructions to: 
identify the map elements within a radius of a respective probe data point of the subset of probe data points that match the map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 17, Duan discloses all of the limitations of claim 16. Additionally, Duan discloses wherein the program code instructions to map match the subset of probe data points to one or more road segments based on the correspondences between the map elements found within the radiuses of the probe data points of the subset of probe data points comprises program code instructions to: 
map match a first probe data point to a first map element in response to the first map element being an only map element common between a radius of the first probe data point and a a radius of a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 19, Duan discloses all of the limitations of claim 15. Additionally, Duan discloses further comprising program code instructions to, after filtering the probe data points: 
establish one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and
subdivide the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 20, Duan discloses all of the limitations of claim 19. Additionally, Duan discloses wherein the program code instructions to establish one or more probe data points as breakpoints comprises program code instructions to: 
identify probe data points that meet at least one criterion for establishing a breakpoint, wherein the at least one criterion comprises, for a probe data point, at least one of: 
only a single map element within the radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point);
no map elements within the radius of the probe data point; or 
no map elements in common with a next sequential probe data point.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pat. No. 5,991,688 which relates to creating a radius around data points based on the density of map features associated with the location; 
U.S. Pub. No. 2020/0011684 which relates to evaluating map data based on probe data and updating the map data based on changes in the probe data over time; 
U.S. Pub. No. 2015/0120174 which relates to determining traffic flow based on real time and historical probe data;
U.S. Pub. No. 2016/0377440 which relates to a map-centric map matching technique using vertices along a route with a search radius extending from each vertex; 
NPL “Route Identification and Travel Time Prediction Using Probe-Car Data” which relates to route identification and map matching using probe data collected from parallel roads; and 
NPL “Online map-matching based on Hidden Markov model for real-time traffic sensing applications” which relates to collecting probe data, finding candidate road segments within radiuses of each vertex, and determining the most likely route based on that information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663